                                                                     CLERK'S OFFICE U.S.DIST.CG JRT
                                                                            A-rROAXOKE,9' h
                                                                                  FILED

                   IN TH E UN ITED STATE S D ISTM CT CO U RT
                                                                             rïtl-ft
                                                                                   '
                                                                                   ï'15 zgjj
                   FO R TH E W E STERN D ISTRICT O F W RGIN IA            JULIA C,DUDLEM LERK
                           H ARRISON BU R G D IW SIO N                  BK
                                                                              DTIPUTYc i'R'
                                                                                          ,
                                                                                          <

ADAM N ELSON ,on B ehalfof
H im selfand on BehalfofA11Others
Sim ilarly Situatedy
                                                               5:19-cv-00030
                                               CivilAction N o.5:18-cv-00030
      Plaintiff,



T IDAL BASIN H OLD IN G ,IN C.
and
VAN GU ARD EM ER GEN CY                        By:    M ichaelF.U rbansld
M AN A GEM EN T,                               ClziefUnited StatesDistrictJudge
      D efendant.

                            M E M O RAN D U M O PIN ION

      This m atter com es before the coutt on plaindffA dam N elson's m otion to transfer

venue.ECF N o.27.The defendantsTidalBasin H oldings,Inc.and Vanguard Em ergency

M anagem enthave responded in opposition,ECF N o.29,and plaintiffA dam N elson then

replied.EC# N o.30.Thecout'theardargumentonNovember5,2019.ECF No.31.Forthe
reasonsstated below,thecolzrtD EN IES them odon.



      Thiscase centerson currentand fot-m erworkersclassihed asindependentcontractors

by defendants Tidal Basin H oldings, Inc. and ATanguard Enaezgency A4anagenaent

rfdefendants').ECF No.1,at1.PlaindffAdnm Nelson tffNelson''lseeksto repzesentthese
independent contractors in a nationwide collective acéon. J.Z Nelson contends tlnat

defendantsTfknowinglyand deliberatelyfailedto compensate I
                                                         himqand theClassM embersat
the rate of Hm e and one half thei.
                                  t regular rate of pay for all houzs worked over 40 it'
                                                                                       la
workweek asrequired underthe FaitLaborStandatdsAct(TFLSA'I.''LdaNelson seeksto
recover,forAim selfand fortheputadvecollectiveacdon m em bers,allunpaidwagesand other

damagesowedundertheFLSA asacollecdveacdonpursuantto29U.S.C.j216@ .Ld.aat2.
      N elson currently livesin Cypress,Texas.The putative collecdve acéon m em bersare

allcurrentqnd form et tfl-lousing lnspectors''w ho were classified asindependentcontractors

during the three-yeazperiod priorto the Sling ofthisCom plaintto present.ECF N o.1,at1.

DefendantTidalBasin Holdings,Inc.is a Virginia for-profit com oraéon.Ld.aVanguard
Em ergency M anagem ent is a com pany with its headquarters in Vitginia,w holly owned,

controlled,and operated by TidalBasin H olclings,lnc.Jdaat3.Vanguard provideshousing
                                                       .




inspecdon servicesforindividualswhosehotneshavebeen damagedbyanatutaldisaster.Li
D efendantsatepaid by the federalgovetnm entaspartofFEM A'Sdisastetteliefpzogram and

provide house inspection servicesacrossthe country,including in Cahforrlia,Texas,Florida,

and Puetto Rico.1d.D efendantsem ploy housing inspectorslikeN elson and theputativeclass

m em bets to do this.Id.For theitwork,housing inspectorswere paid a pze-established rate

perhomeinspectedand werezeimbursed fortravel.Ld.aat4.

      Nelson contendsthatheand theputativeclassmembersweresubjectto defendants'
control,had to follow very sttictrules and regulations,and had alltheirwork reviewed and

corrected by defendants,and yetwere classiûed asindependentcontractors.ECF N o.1,at6.

N elson furtherallegesthatheand the putativecollectiveacdon m em betsw orked in excessof

40 houtseach week,butreceived no overtime.Ld.aat6.Nelson now requeststhetransferof
venue to theSouthern D istdctofTexas,Galveston Division.

                                           1I.


                                            2
          Under 28 U.S.C.j 13919$(2),venueis properin <fa judicialdistrictin which a
substandalpart ofthe events oz onaissions giving zise to the clnim occurted.''H owever,a

disttictcourtmay,ffgfloztheconvenienceofpardesandwimesses,intheinterestofjusticel,)
g...1transfetanycivilacéontoanyotherdistrictordivisionwhereitnnighthavebeenbrought
      ''28U.S.C.j1404(a).Cotzrtstypically considerTT(1)theweightaccorded to pl/intiff's
. . . .




choiceofvenue;(2)witnessconveienceand access;(3)theconvenience ofthepardes;and
(4)theinterestofjustice.''Trs.ofthePltzmbers& PiefittersNat'lPensionFundv.Pltzmbin
Sews.lnc.,791F.3d436,444(4thCir.2015).Thepattymovingfortransferbeatstheburden
ofdem onsttating thatthe balance ofintetests weighsin favor oftransfer.See e..,Uretek.

ICR M id-Atlantic, Inc. v.A dam s Robinson Enters.. Inc., N o. 3:16CV00004, 2017 W L

4171392,at*5(W.D.Va.Sept.20,2017)(citationsomitted).
          In ruling on m otionsto transfervenue,courtsm ustflrstdeternainethethreshold issue

ofwhether the lawsuitcould haveinitially been flled in the cotutto w llich transferis sought.

28U.S.C.j 1404(a).Seealso Dickson Pro s.LLC v.W ellsFar o Bank N.
                                                                A .,No.7:16-cv-
527,2017WL 3273380,at*2(W.D.Va.Aug.1,2017)rfW hethertottansfervenuetherefore
tutnson two questions:(1)whethervenueisproperin the proposed ttansfereedisttict,and
(2)whetherconsidetationsofjusticeand conveniencejuséfythetransfer.''(emphasisadded)
(ciéngKohv.MicrotekInt'l.Inc.,250 F.Supp.2d 627,630 (E.D.Va.2003))).
          Courtsmustnextdeterrnineffwhethezconsiderationsofjusdceandconveniencejustify
the ttansfer'' sought.D ickson Pro s.,2017 W L 3273380,at *2.fv he convenience ofthe

witnesses is of considerable importance in detetm ining whether a transfer of venue is

appropriate under Section 1404(a).'' Mullins v.E uifax lnfo.Selvs. LLC,No.Civ.A.
3:05CV888,2006WL 1214024,at*7(E.D.Va.Apr.28,2006).However,disttictcourtsaccord
g'
 reaterconsidetation to the convenience ofnon-party witnesses,who,unlikepartywitnesses,

are notpresum ed to bewilling to testifyirlaforpam wilich isagreatdistance from wherethey

teside.J-l.
          L
                                                 111.

         N elson arguesthatvenue oughtto be transferred to the U nited StatesD isttictCourt

fortheSouthern D istrictofTexas,specifically,theG alveston D ivision.N elson pointsoutthat

thecasecould haveoriginally flled thisacdon there,asthisiswhereN elson residesand where

he completed a substantiallm ountofthew ork underlying lzisclsim .lN elson pointsoutthat

he and other putadve collecdve acdon m em bers w orked for defendants irz the Southern

D isttictofTexas,and thatthe districtcotutfor the Southern D isttictofTexasm ay exercise

personaljlzrisclicdon overdefendantsdue to theircontactswith Texasand theizbusiness
dealingsitlTexas.See e..,G onzalez v.D & P Prof'lSetvs.,Inc.,N o.1:13cv902,2014 W L

1285895,at*2 (E.D.Va.Mar.31,2014)(in casebroughtundertheFaitLaborStandatdsAct,
disttictcourtheld personaljurisdiction overadefendantcasewho employed plaintiffin the
stateinwhich thedisttictcourtsat).
         N elson assertsthat,though the G alveston D ivision wasnotN elson'sinitialchoice of

fortzm,deferencetoaniniéalchoiceisnotmandatorywhen theplaintiffdoesnotobjecttoa
transfer,citing Pezldnsv.Town ofPrinceville,340 F.Supp.2d 624,628 (M .D .N .C.2004).
Nelson alsoassertsthatnumerouscourtshaveexpresslyrejected areqllirementthatplnindffs



1Underj13919$(2),venueisproperirl<<ajudicialdistzictinwhichasubstantialpattoftheeventsoromissionsgiving
zise to thecloim occttrred.''
                                                   4
m ust establish a change in circum stances when they try to transfez venue from theirinitial

fotn'm selecéon.SeeCentralHudson Gasand Elec.Co .v.Em resaN avieraSantaS.A.,769

F.Supp.208,209 (E.D.La.1991)(granting plainéff'sttansfermodon and nodng couttwas
ffunwilling to force partiesto proceed in aforum thatisinconvenientforalland thatdoesnot

bestsezvetheintezestsofjustkesimplybecausetheplainéffflledsuitin thatfozum flrst>).
Finally,N elson argues that,due to the m eaningfulpresence ofwitnessesin the G alveston

D ivision and because the transfer will not signihcantly inconveience the defendants,

consideradonsofjuséceandconveniencejustifythettansfer.Muldplewitnesseswho saw the
work perform ed by N elson and putative collecdve acdon m embets reside in the Southern

D istdct.N elson residesin theSouthern DisttictofTexas,andwhiledefendantsdo not,N elson

atgtzes that,aslarge com orations,they possess adequate hnancialresources to defend this

acéon in any forum .Finally,N elson assertsthatthe G alveston D ivision is the ffnexus ofthe

conttoversy''oftlniscase,Rocldn ham ,2011W L 5526092,at*6,because asubstandalpartof

the eventsgiving rise to the clnim s occurted in the Galveston Division,inclucling the actual

w ork perform ed by N elson and the class m em bers,and the G alveston Division was the

hardesthitby the naturaldisasters in the Southern Distzict of Texas with wllich the class

m em berswozk wasconcerned.

       D efendants respond thatN elson chose this fozum and has thusw aved his right to

objectto it.SeeHostetlerv.Dillard,No.3:13CV351-W HB-RHW ,2013 W L 4459070,at*2
(S.D.Miss.Aug.20,2013) (ffGiven thatDefendantflled aresponsive pleacling prior to
Plainéff'smodon to transfervenue and given Defendant'sobjection to attansferofvenue,
theCourtfindsthatPlaintiff'srequestfora transferofvenueisnow untim ely.In the absence
of controlling Fifth Circuit precedent to the contraty, the Cotut finds that pursuant to

Olberdin ,Plainéffhaswaived llisrightto objecttovenue.?).Defendantsdisagreetlzatno
change ofcircum stancesneed be shown for N elson to secure a transfer ofvenue and argue

thatno new facts or changed circkunstancesw arranta transfer now .See e..,M oto Photo,

lnc.v.K.
       J.BroadhurstEntemrises,Inc.,No.301CV2282-1.
                                                 ,,2003WL 298799,at*3 (N.D.
Tex.Feb.10,2003)rfgfjn orderto prevail,aplainéffmustshow thatcircumstanceshave
changedsincethefllingofsuit'l.Defendantspointoutthattheclassihcaéon ofNelson and
the putadve collecéve acdon m em bers as independent contractors is based on their ow n

alleged policies,pzactices,orstandazdsthatwould have been created attheirheadquartersin

W inchester,m aking W inchestezthecentezofgravity forthe acdon.

      Finally, defendants clnim that H atrisonburg, Virg=' 'a is on balance a fat m ore

convenientfomxm .D efendants em ployed housing inspectors from alm ostevery state.They

perform edtheitwork alloverthecountrp Tlnisfactm akesTexasano m oreconvenientforum

for litkation than Virginia. Meanwhile, allzelevant operadonal decisions occutred at
defendants'corporateheadquartersin W inchester,and thusitishighlyprobablethatthe bulk

ofallrelevantdocum entsand witnesseswillbe located there.O n balance,defendants assert

thatthej1404(a)factorsfavorlitigation here.
                                            IV .

      T he cout't sees po reason to ttansfer venue to the Southern D istdct ofT exas in tlais

case.In balancing the factorsatplay to dete= inewhethera transferofvenue isappropriate

underj1404(a),thecourtmustlookto theconverzienceofthewimesses,theinterestsofthe
parées,andthefairadlnitnisttation ofjusdce.Pra atazsAV LLC v.Facebook Inc.,769F.
Supp.2d991,994-95(.
                  E.D.Va.Jan.27,2011).Inweigllingthesefactozs,thecourtdoesnot
conclude thatthe Southezn D isttictofTexasprovidesa betterorm ore convenientfortzm to

thepartiestian theW estezn DisttictofVitginia.AstheComplaintmakesclear,thesubject
m attezofthiscaserelatesto fom m salloverthecountry.N elson allegesanaéonwidecollecdve

acdon.H eand theputativecollectiveaction m em betspetfozm ed servicesallovezthecountry,

asdefendantsprovide servicesacrossthe countrp ECF N o.1,at3.Given thatm em betsof

thisacdon and witnessesto them em bers'w ozk willcom e from alloverthecountry,N elson's

desited forum in the Southern D istdctofTexasprovidesa no m ore convenientforum than

any othetin the naéon.SeeD ean FoodsCo.v.Eastm an ChemicalCo.,N o.00 C 3675,2000

WL 1557915,at*4(N.D.111.Oct.19,2000)(concludingthat,whenwitnesseswouldbecalled
fzom m any different states, convenience of the witnesses neither favored nor disfavored

transfer).
       Furtherm ore,defendantsare located heze and areathom e here.A sdefendantsassett,

m any witnesseswho willtestify as to the classificadon ofN elson and the putative collective

action m em bersasindependentconttactors,likethedefendahts'em ployees,liveand work in

and aroundWinchester,Virginia.SeeMlpmarziv.Bustamante,547F.Supp.2d465,473 (D.
Md.April 15,2008) (convenience of the witnesses is the mostimportant factor in the
determination ofwhetherto ttansfervenue).Documentsin the controlofdefendantsthat
m ay be offered into evidence ate keptin W inchestet,Vitginia.Ttansporting 130th witnesses

and docum entsto Texaswould im pose signiik antinconvenienceto defendantsand witnesses.

       O f couzse,reqlxiting N elson to tzavelto Virginia im poses significantinconvenience

upon him .ButN elson chose to fllehiscasehereoriginally,and transfersareTfnotappropriate
where the only justificaéon isto shiftthebalance ofinconveniences ftom one party to
another.''M oto Photo,Inc.,2003 W L 298799,at *4.W ithoutdeciding w hether a plaintiff

m ustshow achangeofcizcum stancesto transfervenueafterinitially flling in a certain forlam ,

the cokutnotes thatthere hasbeen no such change of circum stancesin the sLx intetvening

m onthsbetween the date N elson flled hissuitand the datehe flled theinstantm odon.

       Finally,theinterestsofjusticedo notdictatethatthecouttttansfezthisaction tothe
SouthernDistdctofTexas.ffRelevantconsideradonsinevaluatingthefinterestsofjuséce'ate
the pendency of a related action; the coutt's fanailiarity wit.h the applicable law ; docket

condidons;accessto pzenlisesthatlnighthave to beviewed;thepossibility ofunfairtrial;the

ability to )
           *091otherparties;and the possibl
                                          'lity ofharassm ent.''N aéonwide M ut.Ins.Co.v.

Ovezlook,LLC,CivilNo.4:10cv00069,2010 WL 2520973,*9 (E.D.Va.June 17,2010).
D uring azgum ent,counselforN elson referenced anothercase concerning sim ilarissuesthat

had been ftledin theSouthezn DisttictofTexasby ahousinginspectorand forwhich aliability

fincling wasissued;counselfordefendantsresponded thatthiscase dealtwith unem ploym ent

benefksand islargely unrelated.CounselforN elson also argued thatthe G alveston Division

hasno crim inaldocketand thusm aybe ableto addressthiscasem orequickly and effciently,

butacknowledged thatthisdivision and the G alveston D ivision ffareneazly the sam ein tetm s

ofefficiencp''CounselforN elson also expressesno doubtthata ttialin tllisforum posesno

risk of an unfair tdal,and does not express concern tegatding hatassm ent or the couzt's

fam iliaritywith applicable law.

       Thecotutfm dsno reason to transfervenueto theSouthern D isttictofTexas.

       N elson'sm odon to ttansfervenue,ECF N o.27,isD EN IED .


                                             8
An apptopriate Orderwillbe entered.

                               sntezed: ((vyw- w /y
                              f+f* 4A -4 /. V'-SZV
                                M ichaelF.U rbansld
                                ChiefUnited StatesDistrictludge




                                      9
